 



Exhibit 10.1
CONFORMED EXECUTION COPY
FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is made
as of the 4th day of January, 2008, by and among D.R. HORTON, INC., a Delaware
corporation (the "Borrower”), the lenders listed on the signature pages hereof
(collectively referred to herein as the “Lenders”), the Guarantors listed on
Schedule 1 attached hereto (each a “Guarantor” and collectively, the
“Guarantors”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent for
the Lenders (the “Administrative Agent”), Swingline Lender and a Letter of
Credit Issuer.
R E C I T A L S:
The Borrower, the Administrative Agent and the Lenders have entered into that
certain Revolving Credit Agreement dated as of December 16, 2005 (the “Original
Credit Agreement”) and the Borrower, the Administrative Agent and certain of the
Lenders have entered into that certain First Amendment to Revolving Credit
Agreement dated as of November 1, 2006 (the “First Amendment”), that certain
Second Amendment to Revolving Credit Agreement dated as of March 14, 2007 (the
“Second Amendment”), and that certain Third Amendment to Revolving Credit
Agreement dated as of July 6, 2007 (the “Third Amendment”; the Original Credit
Agreement, as amended by the First Amendment, the Second Amendment and the Third
Amendment, is hereinafter referred to as the “Credit Agreement”). Capitalized
terms used in this Amendment which are not otherwise defined in this Amendment
shall have the respective meanings assigned to them in the Credit Agreement.
The Borrower, the Administrative Agent and the Lenders desire to amend the
Credit Agreement in certain respects.
NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:
SECTION 1. Recitals. The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Amendment.
SECTION 2. Amendments.
(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in alphabetical order:
"Adjusted Cash Flow from Operations” means, for any period of four consecutive
fiscal quarters of the Borrower ending on any date of determination, the sum of
(a) the cash generated by (or used in) operating activities, as calculated on
the quarterly financial statements for the Borrower and its Restricted
Subsidiaries, on a consolidated basis for such period, as determined in
accordance with GAAP, such amount being reflected in the line item designated
“Net cash (used in) provided by operating activities” on the Borrower’s
quarterly financial statements, plus (b) Interest

 

-1-



--------------------------------------------------------------------------------



 



Incurred. In the case of any Subsidiary of Borrower that becomes a Restricted
Subsidiary during any period of calculation, Adjusted Cash Flow from Operations
shall, for the purposes of the foregoing calculations, be adjusted by
increasing, if positive, or decreasing, if negative, Adjusted Cash Flow from
Operations by the Adjusted Cash Flow from Operations of such Subsidiary during
such period of calculation occurring prior to the date such Subsidiary became a
Restricted Subsidiary.
"Interest Coverage Ratio” means, for any period, the ratio of (a) EBITDA for
such period to (b) Interest Incurred for such period.
"Unimproved Land” means parcels of land wholly-owned by Borrower or its
Restricted Subsidiaries which are, as of the date of determination, held for
future development or disposition and (a) with respect to which all requisite
zoning requirements and land use requirements have been satisfied, and all
requisite approvals have been obtained (on a final and unconditional basis) from
all applicable Governmental Authorities (other than approvals which are simply
ministerial and non-discretionary in nature), in order to develop the parcel as
a residential housing project and construct Dwellings thereon, and (b) as to
parcels located in California and other jurisdictions that have comparable
requirements and procedures, which satisfy the requirements of clause (a) above,
and which are subject to a currently effective vesting tentative map (unless a
county or city where the land is located does not grant vesting tentative maps),
have received all necessary approvals (on a final and unconditional basis, other
than future conditions imposed on the development in order to obtain such
approvals ) by all applicable Governmental Authorities.
(b) The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
"Applicable Margin” means, on any date of determination, the sum of (i) the
percentage per annum set forth in the first table below for a Loan, a Letter of
Credit, or an Unused Commitment Fee (as the case may be) that corresponds to the
Leverage Ratio or the Debt Rating, as applicable, at such date of determination,
as calculated based on the quarterly compliance certificate of Borrower most
recently delivered pursuant to Section 6.6 or the notice delivered by Borrower
pursuant to Section 6.14, as applicable (and in each case as further set forth
in this definition), plus (ii) in the case of a Loan or a Letter of Credit, the
percentage per annum set forth under the column “Pricing Premium” in the second
table below that corresponds to the Interest Coverage Ratio and Leverage Ratio,
as applicable, at such date of determination:

 

-2-



--------------------------------------------------------------------------------



 



Applicable Margin

                                                      Eurodollar                
            Senior   Rate or                   Unused Pricing   Leverage  
Unsecured   LIBOR   Base   Letters of   Commitment Level   Ratio   Debt Rating  
Rate   Rate   Credit   Fee
1
  Less than or equal to 0.30 to 1   BBB+/Baa1     0.50 %     0.00 %     0.375 %
    0.125 %
2
  Greater than 0.30 to 1 but less than or equal to 0.40 to 1   BBB/Baa2    
0.625 %     0.00 %     0.50 %     0.15 %
3
  Greater than 0.40 to 1 but less than or equal to 0.50 to 1   BBB-/Baa3    
0.75 %     0.00 %     0.625 %     0.175 %
4
  Greater than 0.50 to 1 but less than .55 to 1   BB+/Ba1     1.00 %     0.00 %
    0.875 %     0.20 %
5
  Equal to or greater than 0.55 to 1   BB/Ba2     1.375 %     0.00 %     1.25 %
    0.225 %

 

-3-



--------------------------------------------------------------------------------



 



          If Interest Coverage Ratio is:   AND if Leverage Ratio is:   Pricing
Premium: Greater than or equal to 2.0
to 1.0   Not applicable   0% Greater than or equal to 1.5
to 1.0 but less than 2.0 to 1.0   Less than or equal to
0.50 to 1.0   .125% Greater than or equal to 1.5
to 1.0 but less than 2.0 to 1.0   Greater than 0.50 to 1.0   .25% Greater than
or equal to 1.0
to 1.0 but less than 1.5 to 1.0   Less than or equal to
0.475 to 1.0   .25% Greater than or equal to 1.0
to 1.0 but less than 1.5 to 1.0   Greater than 0.475 to 1.0   .45% Less than 1.0
to 1.0   Less than or equal to
0.45 to 1.0   .375% Less than 1.0 to 1.0   Greater than 0.45 to 1.0   .65%

Initially, the Applicable Margin shall be set at Level 3 and, subject to clause
(g) of the proviso below, shall continue at Level 3 until December 31, 2005.
Thereafter, the Applicable Margin shall be determined based upon the Debt Rating
(with any adjustment in the Applicable Margin resulting from a publicly
announced change in a Debt Rating to take effect upon the earlier of (x) the
actual date of delivery by Borrower to Administrative Agent of notice thereof
pursuant to Section 6.5, and (y) the date on which Borrower is obligated to
deliver notice thereof to Administrative Agent pursuant to Section 6.5), the
Interest Coverage Ratio and the Leverage Ratio (with the Interest Coverage Ratio
and Leverage Ratio being determined upon delivery of the compliance certificate
pursuant to Section 6.6 after the end of each fiscal quarter and any adjustment
in the Applicable Margin resulting from the Interest Coverage Ratio and Leverage
Ratio reflected in such compliance certificate to take effect on the last day
that such compliance certificate was required to be delivered); provided that
(a) if at least two of Moody’s, S&P and Fitch are not providing a Debt Rating,
no Debt Rating shall be deemed to exist, (b) in the event that the Debt Ratings
are not equivalent (where there are only two Debt Ratings), the Debt Rating for
purposes of determining the Applicable Margin shall be (1) the higher Debt
Rating if such Debt Ratings are one level apart and (2) one level lower than the
higher Debt Rating if such Debt Ratings are more than one level apart, (c) in
the event that the Debt Ratings are not equivalent (where there are three Debt
Ratings), (1) if two of such three Debt Ratings are at the same level, the third
Debt Rating shall be disregarded, and (2) if all three Debt Ratings are at
different levels, the highest and lowest Debt Ratings shall be disregarded,
(d) if the Leverage Ratio and the Debt Rating (as determined pursuant to clause
(b) or (c), as applicable, of this proviso) are at different Levels and are only
one Level apart, the higher Level shall be deemed to apply (with, for purpose of
clarification and by way of illustration, Level 1 being a higher Level than
Level 2), (e) if the Leverage Ratio and the Debt Rating (as determined pursuant
to clause

 

-4-



--------------------------------------------------------------------------------



 



(b) or clause (c), as applicable, of this proviso) are at different Levels and
are more than one Level apart, the Level that is one Level lower than the higher
Level shall be deemed to apply, (f) if Borrower fails to deliver a compliance
certificate with respect to any fiscal quarter within the period of time
required by Section 6.6, then the Leverage Ratio shall be deemed to be greater
than 0.55 to 1 and the Interest Coverage Ratio shall be deemed to be less than
1.0 to 1.0 until Borrower delivers such compliance certificate with respect to
such fiscal quarter (or a compliance certificate with respect to a subsequent
fiscal quarter), and (g) at all times while an Event of Default exists, the
Applicable Margin shall be set at Level 5.
The Pricing Premium shall be determined based upon the Interest Coverage Ratio
and the Leverage Ratio (each being determined upon delivery of the compliance
certificate pursuant to Section 6.6 after the end of each fiscal quarter and any
adjustment in the Pricing Premium resulting from the Leverage Ratio reflected in
such compliance certificate to take effect on the last day that such compliance
certificate was required to be delivered).
(c) The definition of “EBITDA” in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
"EBITDA” means, for Borrower and its Restricted Subsidiaries for the twelve
(12) month period ending on any date of determination, an amount equal to
(a) consolidated net income for such period, plus (b) cash dividends from
Unrestricted Subsidiaries paid to Borrower during such period, minus (c) gains
from extraordinary items not received in cash for such period, to the extent
included in the calculation of consolidated net income for such period in
accordance with GAAP, but without duplication, plus (d) the sum of (i) any
provision for income taxes for such period, (ii) Interest Expense deducted in
the calculation of consolidated net income for such period in accordance with
GAAP (including, without duplication, previously capitalized Interest Expense
which would be included in “cost of goods sold” and deducted from consolidated
revenues in determining consolidated net income), (iii) the amount of
depreciation and amortization for such period, and (iv) extraordinary losses not
paid in cash, other non-cash items and asset valuation adjustments, including
but not limited to impairment charges on inventories and other long-lived assets
and land option cost write-offs, minus (e) the amount of interest income
included in the calculation of consolidated net income for such period in
accordance with GAAP, in each case to the extent included in the calculation of
consolidated net income for such period in accordance with GAAP, but without
duplication. In the case of any Subsidiary of Borrower that becomes a Restricted
Subsidiary during any period of calculation, EBITDA shall, for the purposes of
the foregoing calculations, be adjusted by increasing, if positive, or
decreasing, if negative, EBITDA by the EBITDA of such Subsidiary during such
period of calculation occurring prior to the date such Subsidiary became a
Restricted Subsidiary.
(d) The definition of “Interest Incurred” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

-5-



--------------------------------------------------------------------------------



 



"Interest Incurred” means, for any period, the aggregate amount (without
duplication and determined in each case in accordance with GAAP) of interest
incurred, whether such interest was expensed or capitalized, paid, accrued, or
scheduled to be paid or accrued by Borrower and its Restricted Subsidiaries
during such period (including (a) original issue discount and non-cash interest
payments or accruals on any Indebtedness, (b) the interest portion of all
deferred payment obligations, and (c) all commissions, discounts, and other fees
and charges owed with respect to bankers’ acceptances and letter of credit
financings and Financial Hedges, in each case to the extent attributable to such
period, and excluding premiums associated with the prepayment of Indebtedness)
net of the aggregate amount of interest income during such period, but not less
than zero. For purposes of this definition, (i) interest on any obligations
arising under Capital Leases shall be deemed to accrue at an interest rate
reasonably determined by Borrower to be the rate of interest implicit in such
obligations in accordance with GAAP, and (ii) interest expense attributable to
any Indebtedness represented by the guaranty of an obligation of another Person
shall be deemed to be the interest expense attributable to the Indebtedness
guaranteed.
(e) The definition of “Loan Inventory” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
"Loan Inventory” means Unimproved Land, Lots Under Development, Developed Lots,
and Dwelling Lots which are not encumbered by a Lien or Liens (other than any
Permitted Encumbrance) and which have been designated by Borrower as “Loan
Inventory” to be utilized for the purpose of calculating the Loan Funding
Availability, but excluding any Encumbered Inventory.
(f) Section 2.2(a) of the Credit Agreement is hereby amended by deleting the
last sentence of such Section 2.2(a).
(g) Section 2.8(d) of the Credit Agreement is hereby amended by deleting such
Section 2.8(d) in its entirety and inserting “Intentionally Omitted” in lieu
thereof.
(h) Section 3.1(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
(a) Calculation of Loan Funding Availability. The Loan Funding Availability
shall be equal to the lesser of:
(i) the sum, without duplication, of “A” plus "B” plus "C” plus "D” plus "E”
plus "F”, each as further described below (and subject to the proviso at the end
of this subsection (i)):
A = thirty percent (30%) of the sum of the net book value, as included in the
Borrower’s most recent consolidated financial statements delivered pursuant to
Article 6 of this Agreement, of all Unimproved Land which is included in the
Loan Inventory;
B = sixty-five percent (65%) of the sum of the net book value, as included in
the Borrower’s most recent consolidated financial statements delivered pursuant
to Article 6 of this Agreement, for all Lots Under Development which are
included in the Loan Inventory. If, after a Land Parcel is designated a Lot
Under Development, development of such parcel ceases for thirty (30) calendar
days or more (other than by reason of a Force Majeure Delay), at the discretion
of Administrative Agent, such parcel may be categorized as Unimproved Land until
development of such Lot Under Development is resumed to the satisfaction of
Administrative Agent;

 

-6-



--------------------------------------------------------------------------------



 



C = sixty-five percent (65%) of the sum of the net book value, as included in
the Borrower’s most recent consolidated financial statements delivered pursuant
to Article 6 of this Agreement, for all Developed Lots included in the Loan
Inventory;
D = eighty-five percent (85%) of the sum of the net book value, as included in
the Borrower’s most recent consolidated financial statements delivered pursuant
to Article 6 of this Agreement, for all Dwelling Lots included in the Loan
Inventory;
E = ninety percent (90%) of the sum of the net book value, as included in the
Borrower’s most recent consolidated financial statements delivered pursuant to
Article 6 of this Agreement, for all funds in escrow payable to, but not yet
received by, the Borrower or a Restricted Subsidiary following, and related to,
a Dwelling Unit closing.
F = one hundred percent (100%) of all unrestricted cash and cash equivalents of
the Borrower as included in the Borrower’s most recent consolidated financial
statements delivered pursuant to Article 6 of this Agreement;
provided that in this clause (i), the sum of “A”, “B” and “C” may not exceed
fifty percent (50%) of the amount of Loan Funding Availability; or
(ii) the sum, without duplication, of “A” plus "B” plus "C”, each as further
described below (and subject to the proviso at the end of this subsection (ii)):
A = sixty-five percent (65%) of the sum of all Acquisition Costs for all Lots
Under Development which are included in the Loan Inventory. If, after a Land
Parcel is designated a Lot Under Development, development of such parcel ceases
for thirty (30) calendar days or more (other than by reason of a Force Majeure
Delay), at the discretion of Administrative Agent, the Loan Funding Availability
for such parcel may be reduced to an amount determined by Administrative Agent
(which amount can be zero) until development of such Lot Under Development is
resumed to the satisfaction of Administrative Agent;
B = sixty-five percent (65%) of the sum of all Acquisition Costs for all
Developed Lots included in the Loan Inventory;
C = eighty-five percent (85%) of the sum of all Acquisition Costs and
Construction Costs for all Dwelling Lots included in the Loan Inventory;
provided that in this clause (ii), the sum of “A” and “B” may not exceed fifty
percent (50%) of the amount of Loan Funding Availability.
(i) Section 3.1(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

-7-



--------------------------------------------------------------------------------



 



(b) Designation of Land Parcels, Lots Under Development, Developed Lots and
Dwelling Lots. Borrower shall deliver to Administrative Agent an Inventory
Summary Report in the form of Exhibit A and incorporated herein within
forty-five (45) days after the last day of each quarter in each fiscal year of
Borrower; provided that Borrower may, in its discretion, deliver an Inventory
Summary Report as of the last day of any calendar month. The Inventory Summary
Report shall reflect Inventory that Borrower desires to have designated as Loan
Inventory. Upon Administrative Agent’s receipt of the Inventory Summary Report,
Administrative Agent may conduct inspections or reviews of the subject Inventory
that Administrative Agent deems appropriate, at the expense of Administrative
Agent except as hereinafter expressly provided. Based upon the information in
the Inventory Summary Report and the other information compiled by
Administrative Agent, Administrative Agent shall determine, in its reasonable
discretion, whether Unimproved Land, a Lot Under Development, a Developed Lot or
a Dwelling Lot not previously designated as part of the Loan Inventory shall be
designated part of the Loan Inventory and, if so, whether such Unimproved Land,
Lot Under Development, Developed Lot, or Dwelling Lot shall be designated
Unimproved Land, a Lot Under Development, a Developed Lot, or a Dwelling Lot.
(j) Section 6.6 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
Compliance Certificates. Borrower shall, within forty-five (45) days from the
end of each of the first three fiscal quarters of Borrower and within sixty-five
(65) days from the end of the fiscal year of Borrower, provide to Administrative
Agent a certificate signed by an Authorized Signatory of Borrower in the form of
Exhibit D setting forth such calculations required to establish whether Borrower
was in compliance with Section 6.8 and setting forth a list of all Guarantors as
of the last day of such fiscal quarter.
(k) Section 6.8 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
Financial and Inventory Covenants. Until the Obligations are repaid in full and
the expiration or termination of all Letters of Credit and the Total Revolving
Credit Commitment, Borrower shall adhere to the following financial covenants,
all on a consolidated basis with the Restricted Subsidiaries and determined as
of the last day of each fiscal quarter of Borrower:
(a) Borrower shall maintain at all times a Leverage Ratio of not more than 0.55
to 1;
(b) If the Borrower shall fail to maintain for any two consecutive fiscal
quarters ending on and after December 31, 2007 an Interest Coverage Ratio equal
to or greater than 1.50 to 1.00 for the period of four consecutive fiscal
quarters then ended, then as of the end of such second consecutive fiscal
quarter and as of the end of all fiscal quarters thereafter until the Interest
Coverage Ratio is greater than or equal to 1.50 to 1.00, the Borrower shall
either maintain (i) a ratio of (A) Adjusted Cash Flow from Operations to (B)
Interest Incurred of greater than or equal to 1.50 to 1.00 or (ii) a sum of
(y) Loan Funding Availability plus (z) unrestricted cash and cash equivalents,
to the extent such unrestricted cash and cash equivalents are not included in
calculating Loan Funding Availability, equal to or greater than $500,000,000.

 

-8-



--------------------------------------------------------------------------------



 



(c) Borrower shall maintain at all times Tangible Net Worth of not less than the
sum of (i) $3,500,000,000, plus (ii) fifty percent (50%) of annual net profits
(with no deduction for any annual net loss) for each fiscal year ending after
September 30, 2007, plus (iii) fifty percent (50%) of the aggregate increase in
shareholders’ equity of Borrower after September 30, 2007 by reason of the
issuance of capital stock of Borrower (including upon conversion of Indebtedness
into such capital stock but excluding (x) stock issued in connection with an
employee stock ownership plan, an employee stock option plan, or an employee
stock purchase plan, and (y) any portion of such increase in shareholders’
equity attributable to goodwill recognized in connection with an Acquisition);
(d) The total number of Speculative Lots owned by Borrower and its Restricted
Subsidiaries at any given time shall not exceed forty percent (40%) of all
Closed Sales during the immediately preceding twelve (12) calendar months.
Models shall not be considered “Speculative Lots” for purposes of this
Section 6.8(d); and
(e) The net book value determined in accordance with GAAP of Developed Lots,
Lots Under Development, and Land Parcels owned by Borrower and its Restricted
Subsidiaries as of the date of determination shall not exceed one hundred fifty
percent (150%) of the Adjusted Tangible Net Worth;
provided, however, that the limitations set forth in the preceding subsections
(d) and (e) shall not be operative during any period in which Borrower maintains
an Investment Grade Rating by at least two (2) of Moody’s, S&P, and Fitch.
(l) Section 8.1(g) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
(g) A final judgment shall be entered by any court against Borrower or any of
its Restricted Subsidiaries for the payment of money which exceeds $20,000,000,
which judgment is not covered by insurance or a warrant of attachment or
execution or similar process shall be issued or levied against property of
Borrower or any of its Restricted Subsidiaries which, together with all other
such property of Borrower or any of its Restricted Subsidiaries subject to other
such process, exceeds in value $20,000,000 in the aggregate, and if, within
thirty (30) days after the entry, issue, or levy thereof, such judgment,
warrant, or process shall not have been paid or discharged or bonded or stayed
pending appeal, or if, after the expiration of any such stay, such judgment,
warrant, or process shall not have been paid or discharged; or
(m) Exhibits A and D to the Credit Agreement are hereby amended and restated in
their entirety to read as Exhibits A and D attached hereto.
SECTION 3. Reduction of Aggregate Commitment. At the request of the Borrower,
the amount of the Total Revolving Credit Commitment is hereby reduced to
$2,250,000,000 and such reduction shall be allocated to each Lender’s Revolving
Credit Commitment ratably in accordance with its Commitment Ratio. The Borrower
represents, warrants and certifies that this reduction in the Total Revolving
Credit Commitment is in accordance with Section 2.14 of the Credit Agreement.

 

-9-



--------------------------------------------------------------------------------



 



SECTION 4. Conditions to Effectiveness. The effectiveness of this Amendment and
the obligations of the Lenders hereunder are subject to satisfaction of the
following conditions, and upon satisfaction of the following conditions, this
Amendment shall be effective as of the day and year first above written:
(a) receipt by the Administrative Agent from the Borrower, the Guarantors, the
Administrative Agent and the Lenders constituting Required Lenders (as defined
in the Credit Agreement) of a duly executed counterpart of this Amendment;
(b) the fact that the representations and warranties of the Borrower and each
Guarantor contained in Article 5 of the Credit Agreement and Section 6 of this
Amendment shall be true on and as of the date hereof;
(c) payment by the Borrower to the Administrative Agent of an amendment fee of
.125% of each Lender’s Revolving Credit Commitment for each Lender approving
this Amendment after giving effect to the reduction of the Total Revolving
Credit Commitment in Section 3 of this Amendment and all other fees and expenses
(including without limitation the fees and expenses of counsel to the
Administrative Agent and fees related to the reduction of the Total Revolving
Credit Commitment in accordance with Section 2.14 of the Credit Agreement and
Section 3 of this Amendment) payable on the date of this Amendment to the
applicable Lenders and the Administrative Agent; and
(d) receipt of such other documents that the Administrative Agent may reasonably
require.
SECTION 5. No Other Amendment. Except for the amendments set forth herein, the
text of the Credit Agreement shall remain unchanged and in full force and
effect. This Amendment is not intended to effect, nor shall it be construed as,
a novation. The Credit Agreement and this Amendment shall be construed together
as a single agreement. Nothing herein contained shall waive, annul, vary or
affect any provision, condition, covenant or agreement contained in the Credit
Agreement, except as herein amended or waived, nor affect or impair any rights,
powers or remedies under the Credit Agreement as hereby amended. The Lenders and
the Administrative Agent do hereby reserve all of their rights and remedies
against all parties who may be or may hereafter become secondarily liable for
the repayment of the Obligations. The Borrower promises and agrees to perform
all of the requirements, conditions, agreements and obligations under the terms
of the Credit Agreement, as heretofore and hereby amended, the Credit Agreement,
as amended, being hereby ratified and affirmed. The Borrower hereby expressly
agrees that the Credit Agreement, as amended, is in full force and effect.
SECTION 6. Representations and Warranties. The Borrower and each Guarantor
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:
(a) No Default or Event of Default under the Credit Agreement has occurred and
is continuing on the date hereof.
(b) The Borrower and each Guarantor each has the power and authority to enter
into this Amendment and to do all acts and things as are required or
contemplated hereunder, or thereunder, to be done, observed and performed by it.

 

-10-



--------------------------------------------------------------------------------



 



(c) The execution, delivery and performance by each of the Borrower and each
Guarantor of this Amendment and each Loan Document to which such Person is a
party that is being delivered in connection with this Amendment have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Person’s Organizational
Documents or Authority Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any contractual obligation
to which such Person is party or another order, injunction, writ or decree of
any Governmental Authority to which such Person or its property is subject, or
(iii) violate any Applicable Law.
(d) This Amendment and each Loan Document being delivered in connection with
this Amendment have each been duly executed and delivered by the Borrower and
each Guarantor that is party hereto and thereto. This Amendment and each such
Loan Document each constitutes the legal, valid and binding obligation of the
Borrower and each Guarantor that is a party thereto, enforceable against the
Borrower and each Guarantor in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws and general
principles of equity.
SECTION 7. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.
SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA; PROVIDED THAT THE
ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUERS AND LENDERS SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.
SECTION 9. Consent by Guarantors. The Guarantors consent to this Amendment. Each
Guarantor promises and agrees to perform all of the requirements, conditions,
agreements and obligations under the terms of the Subsidiary Guaranty to which
it is a party, such Subsidiary Guaranty being hereby ratified and affirmed. Each
Guarantor hereby expressly agrees that the Subsidiary Guaranty to which it is a
party is in full force and effect.
[Signature Pages Follow]

 

-11-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

              BORROWER:
 
            D.R. HORTON, INC., a Delaware corporation
 
       
 
  By:   /s/ Bill W. Wheat
 
       
 
       
 
  Name:   Bill W. Wheat
 
       
 
       
 
  Title:   Executive V.P. and Chief Financial Officer
 
       
 
            GUARANTORS:
 
       
 
  By:   /s/ Bill W. Wheat
 
       
 
      Bill W. Wheat, in the capacities described and on behalf of the entities
set forth in Exhibit A

SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
INITIAL GUARANTORS as of December 16, 2005
C. Richard Dobson Builders, Inc., a Virginia corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer
CH Investments of Texas, Inc., a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
CHI Construction Company, an Arizona corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
CHTEX of Texas, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Chief Financial Officer
Continental Homes of Texas, L.P., a Texas limited partnership, by CHTEX of
Texas, Inc., its General Partner, by Bill W. Wheat in his capacity as Chief
Financial Officer
Continental Homes, Inc., a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
Continental Residential, Inc., a California corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D. R. Horton, Inc. — Fresno, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton — Emerald, Ltd., a Texas limited partnership, by Meadows I, Ltd.,
its General Partner, by Bill W. Wheat in his capacity as Chief Financial Officer
D.R. Horton — Texas, Ltd., a Texas limited partnership, by Meadows I, Ltd., its
General Partner, by Bill W. Wheat in his capacity as Chief Financial Officer
D.R. Horton LA North, Inc. (f/k/a DRH Regrem X, Inc.), a Delaware corporation,
by Bill W. Wheat in his capacity as Chief Financial Officer
D.R. Horton Los Angeles Holding Company, Inc., a California corporation, by Bill
W. Wheat in his capacity as Chief Financial Officer
D.R. Horton Management Company, Ltd., a Texas limited partnership, by Meadows I,
Ltd., its General Partner, by Bill W. Wheat in his capacity as Chief Financial
Officer
D.R. Horton Materials, Inc., a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton OCI, Inc., (f/k/a D.R. Horton Orange County, Inc.), a Delaware
corporation, by Bill W. Wheat in his capacity as Chief Financial Officer
SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



D.R. Horton VEN, Inc. (f/k/a D.R. Horton San Diego Holding Company, Inc.), a
California corporation, by Bill W. Wheat in his capacity as Chief Financial
Officer
D.R. Horton, Inc. — Birmingham, an Alabama corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton, Inc. — Chicago, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton, Inc. — Denver, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton, Inc. — Dietz-Crane, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton, Inc. — Greensboro, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton, Inc. — Gulf Coast, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton, Inc. — Jacksonville, a Delaware corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer
D.R. Horton, Inc. — Louisville, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton, Inc. — Minnesota, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton, Inc. — New Jersey, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton, Inc. — Portland, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton, Inc. — Sacramento, a California corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer
D.R. Horton, Inc. — Torrey, a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
D.R. Horton-Schuler Homes, LLC, a Delaware limited liability company, by
Vertical Construction Corporation, a manager, by Bill W. Wheat in his capacity
as Chief Financial Officer
DRH Cambridge Homes, Inc., a California corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
DRH Cambridge Homes, LLC, a Delaware limited liability company, by D.R. Horton,
Inc. — Chicago, a managing member, by Bill W. Wheat in his capacity as Chief
Financial Officer
SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



DRH Construction, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Chief Financial Officer
DRH Regrem VII, LP, a Texas limited partnership, by Meadows I, Ltd., its General
Partner, by Bill W. Wheat in his capacity as Chief Financial Officer
DRH Regrem VIII, LLC, a Delaware limited liability company, by D.R. Horton, Inc.
— Chicago, a managing member, by Bill W. Wheat in his capacity as Chief
Financial Officer
DRH Regrem XI, Inc. a Delaware corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer
DRH Regrem XII, LP, a Texas limited partnership, by Meadows I, Ltd., its General
Partner, by Bill W. Wheat in his capacity as Chief Financial Officer
DRH Southwest Construction, Inc., a California corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer
DRH Tucson Construction, Inc., a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
DRHI, Inc., a Delaware corporation, by Bill W. Wheat in his capacity as Chief
Financial Officer
HPH Homebuilders 2000, L.P., a California limited partnership, by Western
Pacific Housing Management, Inc., a General Partner, by Bill W. Wheat in his
capacity as Chief Financial Officer
KDB Homes, Inc., a Delaware corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer
Meadows I, Ltd., a Delaware corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer
Meadows II, Ltd., a Delaware corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer
Meadows IX, Inc., a New Jersey corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer
Meadows VIII, Ltd., a Delaware corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer
Meadows X, Inc., a New Jersey corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer
Melmort Co., a Colorado corporation, by Bill W. Wheat in his capacity as Chief
Financial Officer
Melody Homes, Inc., a Delaware corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer
SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Schuler Homes of Arizona LLC, a Delaware limited liability company, by SRHI LLC,
a managing member, by Bill W. Wheat in his capacity as Chief Financial Officer
Schuler Homes of California, Inc., a California corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer
Schuler Homes of Oregon, Inc., an Oregon corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
Schuler Homes of Washington, Inc., a Washington corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer
Schuler Mortgage, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Chief Financial Officer
Schuler Realty Hawaii, Inc., a Hawaii corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
SGS Communities at Grande Quay, LLC, a New Jersey limited liability company, by
Meadows IX, Inc., a managing member, by Bill W. Wheat in his capacity as Chief
Financial Officer
SHA Construction LLC, a Delaware limited liability company, by SRHI, LLC, a
managing member, by Bill W. Wheat in his capacity as Chief Financial Officer
SHLR of California, Inc., a California corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
SHLR of Colorado, Inc., a Colorado corporation, by Bill W. Wheat in his capacity
as Chief Financial Officer
SHLR of Nevada, Inc., a Nevada corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer
SHLR of Utah, Inc., a Utah corporation, by Bill W. Wheat in his capacity as
Chief Financial Officer
SHLR of Washington, Inc., a Washington corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
SRHI LLC, a Delaware limited liability company, by SHLR of Nevada, Inc., a
managing member, by Bill W. Wheat in his capacity as Chief Financial Officer
SSHI LLC, a Delaware limited liability company, by SHLR of Washington, a
managing member, by Bill W. Wheat in his capacity as Chief Financial Officer
Vertical Construction Corporation, a Delaware corporation, by Bill W. Wheat in
his capacity as Chief Financial Officer
Western Pacific Funding, Inc., a California corporation, by Bill W. Wheat in his
capacity as Executive Vice President
SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Western Pacific Housing — Aviara, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing — Oso, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing — Scripps, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing — Seacove, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing — Windflower, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing Co., a California limited partnership, by Western
Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat in his
capacity as Chief Financial Officer
Western Pacific Housing Management, Inc., a California corporation, by Bill W.
Wheat in his capacity as Chief Financial Officer
Western Pacific Housing, Inc., a Delaware corporation, by Bill W. Wheat in his
capacity as Chief Financial Officer
Western Pacific Housing-Antigua, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its managing member, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing-Boardwalk, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its manager, by Bill W. Wheat in his
capacity as Chief Financial Officer
Western Pacific Housing-Broadway, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its manager member, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing-Canyon Park, LLC, a Delaware limited liability company,
by Western Pacific Housing Management, Inc., its managing member, by Bill W.
Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Carmel, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its managing member, by Bill W. Wheat
in his capacity as Chief Financial Officer
SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Western Pacific Housing-Carrillo, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its managing member, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing-Communications Hill, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Copper Canyon, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Creekside, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its managing member, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing-Culver City, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing-Del Valle, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its managing member, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing-Lomas Verdes, LLC, a Delaware limited liability company,
by Western Pacific Housing Management, Inc., its managing member, by Bill W.
Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Lost Hills Park, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-McGonigle Canyon, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Mountaingate, L.P. a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing-Norco Estates, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Pacific Park II, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer
SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Western Pacific Housing-Park Avenue East, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its manager, by Bill W.
Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Park Avenue West, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its manager, by Bill W.
Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Playa Vista, LLC, a Delaware limited liability company,
by Western Pacific Housing Management, Inc., its manager, by Bill W. Wheat in
his capacity as Chief Financial Officer
Western Pacific Housing-Poinsettia, L.P., a California limited partnership, by
Western Pacific Housing Management, Inc., its General Partner, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing-River Ridge, LLC, a Delaware limited liability company,
by Western Pacific Housing Management, Inc., its manager, by Bill W. Wheat in
his capacity as Chief Financial Officer
Western Pacific Housing-Robinhood Ridge, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Santa Fe, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its managing member, by Bill W. Wheat
in his capacity as Chief Financial Officer
Western Pacific Housing-Scripps II, LLC, a Delaware limited liability company,
by Western Pacific Housing Management, Inc., its managing member, by Bill W.
Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Studio 528, LLC, a Delaware limited liability company,
by Western Pacific Housing Management, Inc., its manager, by Bill W. Wheat in
his capacity as Chief Financial Officer
Western Pacific Housing-Terra Bay Duets, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its manager, by Bill W.
Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Torrance, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its manager, by Bill W. Wheat in his
capacity as Chief Financial Officer
Western Pacific Housing-Torrey Commercial, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer
SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Western Pacific Housing-Torrey Meadows, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its manager, by Bill W.
Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Torrey Multi-Family, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Torrey Village Center, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Vineyard Terrace, LLC, a Delaware limited liability
company, by Western Pacific Housing Management, Inc., its managing member, by
Bill W. Wheat in his capacity as Chief Financial Officer
Western Pacific Housing-Windemere, LLC, a Delaware limited liability company, by
Western Pacific Housing Management, Inc., its manager, by Bill W. Wheat in his
capacity as Chief Financial Officer
WPH-Camino Ruiz, LLC, a Delaware limited liability company, by Western Pacific
Housing Management, Inc., its managing member, by Bill W. Wheat in his capacity
as Chief Financial Officer
ADDITIONAL GUARANTORS as of June 13, 2006
DRH Regrem XIII, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer
DRH Regrem XIV, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer
DRH Regrem XV, Inc., a Delaware corporation, by Bill W. Wheat in his capacity as
Executive Vice President and Chief Financial Officer
DRH Regrem XVI, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer
DRH Regrem XVII, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer
DRH Regrem XVIII, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer
DRH Regrem XIX, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer
DRH Regrem XX, Inc., a Delaware corporation, by Bill W. Wheat in his capacity as
Executive Vice President and Chief Financial Officer
SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



DRH Regrem XXI, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer
DRH Regrem XXII, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer
DRH Regrem XXIII, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer
DRH Regrem XXIV, Inc., a Delaware corporation, by Bill W. Wheat in his capacity
as Executive Vice President and Chief Financial Officer
DRH Regrem XXV, Inc. (f/k/a D.R. Horton, Inc. — Los Angeles), a Delaware
corporation, by Bill W. Wheat in his capacity as Executive Vice President and
Chief Financial Officer
SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL ASSOCIATION, as     Administrative Agent
 
       
 
  By:   /s/ R. Scott Holtzapple
 
       
 
       
 
  Name:   R. Scott Holtzapple
 
       
 
       
 
  Title:   Senior Vice President
 
       
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender,     Swingline
Lender and a Letter of Credit Issuer
 
       
 
  By:   /s/ R. Scott Holtzapple
 
       
 
       
 
  Name:   R. Scott Holtzapple
 
       
 
       
 
  Title:   Senior Vice President
 
       
 
            THE ROYAL BANK OF SCOTLAND, PLC, as a Lender
 
       
 
  By:   /s/ William McGinty
 
       
 
       
 
  Name:   William McGinty
 
       
 
       
 
  Title:   Senior Vice President
 
       
 
            BANK OF AMERICA, N.A., as a Lender
 
       
 
  By:   /s/ Stephen B. Carlson
 
       
 
       
 
  Name:   Stephen B. Carlson
 
       
 
       
 
  Title:   Vice President
 
       

SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



              CALYON NEW YORK BRANCH, as a Lender
 
       
 
  By:   /s/ Samuel L. Hill
 
       
 
       
 
  Name:   Samuel L. Hill
 
       
 
       
 
  Title:   Managing Director and Regional Head
 
       
 
       
 
  By:   /s/ Robert Nelson
 
       
 
       
 
  Name:   Robert Nelson
 
       
 
       
 
  Title:   Managing Director
 
       
 
            JPMORGAN CHASE BANK, N.A., as a Lender
 
       
 
  By:   /s/ Vanessa Chiu
 
       
 
       
 
  Name:   Vanessa Chiu
 
       
 
       
 
  Title:   Vice President
 
       
 
            UBS LOAN FINANCE LLC, as a Lender
 
       
 
  By:   /s/ Irja R. Otsa
 
       
 
       
 
  Name:   Irja R. Otsa
 
       
 
       
 
  Title:   Associate Director
 
       
 
       
 
  By:   /s/ Mary E. Evans
 
       
 
       
 
  Name:   Mary E. Evans
 
       
 
       
 
  Title:   Associate Director
 
       

SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS, as a Lender
 
       
 
  By:   /s/ Duane Helkowski
 
       
 
       
 
  Name:   Duane Helkowski
 
       
 
       
 
  Title:   Managing Director
 
       
 
       
 
  By:   /s/ Melissa Balley
 
       
 
       
 
  Name:   Melissa Balley
 
       
 
       
 
  Title:   Vice President
 
       
 
            SUNTRUST BANK, as a Lender
 
       
 
  By:   /s/ Ashish Tandon
 
       
 
       
 
  Name:   Ashish Tandon
 
       
 
       
 
  Title:   Assistant Vice President
 
       
 
            U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
       
 
  By:   /s/ John Kuykendall
 
       
 
       
 
  Name:   John Kuykendall
 
       
 
       
 
  Title:   Vice President
 
       

SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



              REGIONS BANK (successor by merger to AmSouth Bank), as a Lender
 
       
 
  By:   /s/ Daniel McClurkin
 
       
 
       
 
  Name:   Daniel McClurkin
 
       
 
       
 
  Title:   Assistant Vice President
 
       
 
            THE BANK OF NOVA SCOTIA, as a Lender
 
       
 
  By:   /s/ Chris Osborn
 
       
 
       
 
  Name:   Chris Osborn
 
       
 
       
 
  Title:   Managing Director
 
       
 
            SCOTIABANC INC., as a Lender
 
       
 
  By:   /s/ P.M. Brown
 
       
 
       
 
  Name:   P.M. Brown
 
       
 
       
 
  Title:   Managing Director
 
       
 
            BARCLAYS BANK PLC, as a Lender
 
       
 
  By:   /s/ Nicholas A. Bell
 
       
 
       
 
  Name:   Nicholas A. Bell
 
       
 
       
 
  Title:   Director
 
       

SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



              COMERICA BANK, as a Lender
 
       
 
  By:   /s/ Casey L. Stevenson
 
       
 
       
 
  Name:   Casey L. Stevenson
 
       
 
       
 
  Title:   Vice President
 
       
 
            LLOYDS TSB BANK PLC, as a Lender
 
       
 
  By:   /s/ Deborah Carlson
 
       
 
       
 
  Name:   Deborah Carlson
 
       
 
       
 
  Title:   Director, Corporate Banking USA, C103
 
       
 
       
 
  By:   /s/ Nicholas J. Bruce
 
       
 
       
 
  Name:   Nicholas J. Bruce
 
       
 
       
 
  Title:   Vice President & Manager, Risk Management & Business Support, 8081
 
       
 
            NATIXIS (fka NATEXIS BANQUES POPULAIRES), as a Lender
 
       
 
  By:   /s/ Marie-Edith Dugeny
 
       
 
       
 
  Name:   Marie-Edith DUGENY
 
       
 
       
 
  Title:   Managing Director
 
       
 
       
 
  By:   /s/ Timothée Delpont
 
       
 
       
 
  Name:   Timothée DELPONT
 
       
 
       
 
  Title:   Associate
 
       

SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



              GUARANTY BANK, as a Lender
 
       
 
  By:   /s/ Ross Evans
 
       
 
       
 
  Name:   Ross Evans
 
       
 
       
 
  Title:   Vice President
 
       
 
            EMIGRANT BANK, as a Lender
 
       
 
  By:   /s/ David Feingold
 
       
 
       
 
  Name:   David Feingold
 
       
 
       
 
  Title:   M.D.
 
       
 
            PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
       
 
  By:   /s/ Luis Donoso
 
       
 
       
 
  Name:   Luis Donoso
 
       
 
       
 
  Title:   Vice President
 
       
 
            CALIFORNIA BANK & TRUST, a California     banking corporation, as a
Lender
 
       
 
  By:   /s/ Bruce Weyers
 
       
 
       
 
  Name:   Bruce Weyers
 
       
 
       
 
  Title:   Vice President
 
       

SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



              CITY NATIONAL BANK, a national banking association,     as a
Lender
 
       
 
  By:   /s/ Xavier Barrera
 
       
 
       
 
  Name:   Xavier Barrera
 
       
 
       
 
  Title:   Vice President
 
       
 
            FIFTH THIRD BANK, as a Lender
 
       
 
  By:   /s/ Mike Mendenhall
 
       
 
       
 
  Name:   Mike Mendenhall
 
       
 
       
 
  Title:   Vice President
 
       
 
            MIZUHO CORPORATE BANK, LTD., as a Lender
 
       
 
  By:   /s/ Noel Purcell
 
       
 
       
 
  Name:   Noel Purcell
 
       
 
       
 
  Title:   Authorized Signatory
 
       
 
            SOCIÉTÉ GÉNÉRALE, as a Lender
 
       
 
  By:   /s/ Milissa Groeden
 
       
 
       
 
  Name:   Milissa Groeden
 
       
 
       
 
  Title:   Director
 
       

SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



              UNION BANK OF CALIFORNIA N.A., as a Lender
 
       
 
  By:   /s/ Brent Hennig
 
       
 
       
 
  Name:   Brent Hennig
 
       
 
       
 
  Title:   Vice President
 
       
 
            CHEVY CHASE BANK, F.S.B., as a Lender
 
       
 
  By:   /s/ Alexandra M. Johns
 
       
 
       
 
  Name:   Alexandra M. Johns
 
       
 
       
 
  Title:   Group Vice President
 
       
 
            COMPASS BANK, as a Lender
 
       
 
  By:   /s/ Johanna Duke Paley
 
       
 
       
 
  Name:   Johanna Duke Paley
 
       
 
       
 
  Title:   Senior Vice President
 
       
 
            AMERICAN SAVINGS BANK FSB, as a Lender
 
       
 
  By:   /s/ Larry Ishii
 
       
 
       
 
  Name:   Larry Ishii
 
       
 
       
 
  Title:   Vice President
 
       
 
       
 
  By:   /s/ Terence Yeh
 
       
 
       
 
  Name:   Terence Yeh
 
       
 
       
 
  Title:   Vice President
 
       

SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



              BANK OF HAWAII, as a Lender
 
       
 
  By:   /s/ Brian H. Uemori
 
       
 
       
 
  Name:   BRIAN H. UEMORI
 
       
 
       
 
  Title:   VICE PRESIDENT
 
       
 
            FIRST HAWAIIAN BANK, as a Lender
 
       
 
  By:   /s/ Jon T. Fukagawa
 
       
 
       
 
  Name:   JON T. FUKAGAWA
 
       
 
       
 
  Title:   VICE PRESIDENT
 
       
 
            THE NORTHERN TRUST COMPANY, as a Lender
 
       
 
  By:   /s/ Morgan Lyons
 
       
 
       
 
  Name:   Morgan Lyons
 
       
 
       
 
  Title:   Vice President
 
       
 
            CHANG HWA COMMERCIAL BANK, LTD.,     NEW YORK BRANCH, as a Lender
 
       
 
  By:   /s/ Jim C.Y. Chen
 
       
 
       
 
  Name:   Jim C.Y. Chen
 
       
 
       
 
  Title:   VP & General Manager
 
       

SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



              LEGACY TEXAS BANK, as a Lender
 
       
 
  By:   /s/ Eric Sonneborn
 
       
 
       
 
  Name:   Eric Sonneborn
 
 
       
 
  Title:   Senior Vice President
 
       
 
            MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD.     NEW YORK BRANCH, as
a Lender
 
       
 
  By:   /s/ Tsang — Pei Hsu
 
       
 
       
 
  Name:   Tsang — Pei Hsu
 
       
 
       
 
  Title:   VP & DGM
 
       
 
            MALAYAN BANKING BERHAD, NEW YORK BRANCH, as a Lender
 
       
 
  By:   /s/ Fauzi Zulkifli
 
       
 
       
 
  Name:   Fauzi Zulkifli
 
       
 
       
 
  Title:   General Manager
 
       
 
            NATIONAL CITY BANK, as a Lender
 
       
 
  By:   /s/ Michael A. Johnson
 
       
 
       
 
  Name:   Michael A. Johnson
 
       
 
       
 
  Title:   Vice President
 
       

SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



              COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender
 
       
 
  By:   /s/ Edward C.A. Forsberg, Jr.
 
       
 
       
 
  Name:   EDWARD C.A. FORSBERG, JR.
 
       
 
       
 
  Title:   SENIOR VICE PRESIDENT & MANAGER
 
       
 
       
 
  By:   /s/ David A. Bennett
 
       
 
       
 
  Name:   DAVID A. BENNETT
 
       
 
       
 
  Title:   VICE PRESIDENT
 
       

SIGNATURE PAGE TO FOURTH AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
GUARANTORS
INITIAL GUARANTORS as of December 16, 2005
C. Richard Dobson Builders, Inc., a Virginia corporation
CH Investments of Texas, Inc., a Delaware corporation
CHI Construction Company, an Arizona corporation
CHTEX of Texas, Inc., a Delaware corporation
Continental Homes, Inc., a Delaware corporation
Continental Homes of Texas, L.P., a Texas limited partnership
Continental Residential, Inc., a California corporation
D.R. Horton — Emerald, Ltd., a Texas limited partnership
D.R. Horton, Inc. — Birmingham, an Alabama corporation
D.R. Horton, Inc. — Chicago, a Delaware corporation
D.R. Horton, Inc. — Denver, a Delaware corporation
D.R. Horton, Inc. — Dietz-Crane, a Delaware corporation
D.R. Horton, Inc. — Fresno, a Delaware corporation
D.R. Horton, Inc. — Greensboro, a Delaware corporation
D.R. Horton, Inc. — Gulf Coast, a Delaware corporation
D.R. Horton, Inc. — Jacksonville, a Delaware corporation
D.R. Horton, Inc. — Louisville, a Delaware corporation
D.R. Horton, Inc. — Minnesota, a Delaware corporation
D.R. Horton, Inc. — New Jersey, a Delaware corporation
D.R. Horton, Inc. — Portland, a Delaware corporation
D.R. Horton, Inc. — Sacramento, a California corporation
D.R. Horton, Inc. — Torrey, a Delaware corporation
D.R. Horton LA North, Inc. (f/k/a DRH Regrem X, Inc.), a Delaware corporation

 

 



--------------------------------------------------------------------------------



 



D.R. Horton Los Angeles Holding Company, Inc., a California corporation
D.R. Horton Management Company, Ltd., a Texas limited partnership
D.R. Horton Materials, Inc., a Delaware corporation
D.R. Horton OCI, Inc. (f/k/a D.R. Horton Orange County, Inc.), a Delaware
corporation
D.R. Horton VEN, Inc. (f/k/a D.R. Horton San Diego Holding Company, Inc.), a
California corporation
D.R. Horton — Texas, Ltd., a Texas limited partnership
DRH Cambridge Homes, Inc., a California corporation
DRH Cambridge Homes, LLC, a Delaware limited liability company
DRH Construction, Inc., a Delaware corporation
DRH Regrem VII, LP, a Texas limited partnership
DRH Regrem VIII, LLC, a Delaware limited liability company
DRH Southwest Construction, Inc., California corporation
DRH Tucson Construction, Inc., a Delaware corporation
DRHI, Inc., a Delaware corporation
KDB Homes, Inc., a Delaware corporation
Meadows I, Ltd., a Delaware corporation
Meadows II, Ltd., a Delaware corporation
Meadows VIII, Ltd., a Delaware corporation
Meadows IX, Inc., a New Jersey corporation
Meadows X, Inc., a New Jersey corporation
SGS Communities at Grande Quay, LLC, a New Jersey limited liability company
D.R. Horton-Schuler Homes, LLC, a Delaware limited liability company
HPH Homebuilders 2000, L.P., a California limited partnership
Melody Homes, Inc., a Delaware corporation
Melmort Co., a Colorado corporation
Schuler Homes of Arizona LLC, a Delaware limited liability company

 

 



--------------------------------------------------------------------------------



 



Schuler Homes of California, Inc., a California corporation
Schuler Homes of Oregon, Inc., an Oregon corporation
Schuler Homes of Washington, Inc., a Washington corporation
Schuler Mortgage, Inc., a Delaware corporation
Schuler Realty Hawaii, Inc., a Hawaii corporation
SHA Construction LLC, a Delaware limited liability company
SHLR of California, Inc., a California corporation
SHLR of Colorado, Inc., a Colorado corporation
SHLR of Nevada, Inc., a Nevada corporation
SHLR of Utah, Inc., a Utah corporation
SHLR of Washington, Inc., a Washington corporation
SRHI LLC, a Delaware limited liability company
SSHI LLC, a Delaware limited liability company
Vertical Construction Corporation, a Delaware corporation
Western Pacific Funding, Inc., a California corporation
Western Pacific Housing Co., a California limited partnership
Western Pacific Housing Management, Inc., a California corporation
Western Pacific Housing, Inc., a Delaware corporation
Western Pacific Housing-Antigua, LLC, a Delaware limited liability company
Western Pacific Housing — Aviara, L.P., a California limited partnership
Western Pacific Housing-Boardwalk, LLC, a Delaware limited liability company
Western Pacific Housing-Broadway, LLC, a Delaware limited liability company
Western Pacific Housing-Canyon Park, LLC, a Delaware limited liability company
Western Pacific Housing-Carmel, LLC, a Delaware limited liability company
Western Pacific Housing-Carrillo, LLC, a Delaware limited liability company
Western Pacific Housing-Communications Hill, LLC, a Delaware limited liability
company

 

 



--------------------------------------------------------------------------------



 



Western Pacific Housing-Copper Canyon, LLC, a Delaware limited liability company
Western Pacific Housing-Creekside, LLC, a Delaware limited liability company
Western Pacific Housing-Culver City, L.P., a California limited partnership
Western Pacific Housing-Del Valle, LLC, a Delaware limited liability company
Western Pacific Housing-Lomas Verdes, LLC, a Delaware limited liability company
Western Pacific Housing-Lost Hills Park, LLC, a Delaware limited liability
company
Western Pacific Housing-McGonigle Canyon, LLC, a Delaware limited liability
company
Western Pacific Housing-Mountaingate, L.P. a California limited partnership
Western Pacific Housing-Norco Estates, LLC, a Delaware limited liability company
Western Pacific Housing — Oso, L.P., a California limited partnership
Western Pacific Housing-Pacific Park II, LLC, a Delaware limited liability
company
Western Pacific Housing-Park Avenue East, LLC, a Delaware limited liability
company
Western Pacific Housing-Park Avenue West, LLC, a Delaware limited liability
company
Western Pacific Housing-Playa Vista, LLC, a Delaware limited liability company
Western Pacific Housing-Poinsettia, L.P., a California limited partnership
Western Pacific Housing-River Ridge, LLC, a Delaware limited liability company
Western Pacific Housing-Robinhood Ridge, LLC, a Delaware limited liability
company
Western Pacific Housing-Santa Fe, LLC, a Delaware limited liability company
Western Pacific Housing-Scripps II, LLC, a Delaware limited liability company
Western Pacific Housing — Scripps, L.P., a California limited partnership
Western Pacific Housing — Seacove, L.P., a California limited partnership
Western Pacific Housing-Studio 528, LLC, a Delaware limited liability company
Western Pacific Housing-Terra Bay Duets, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrance, LLC, a Delaware limited liability company
Western Pacific Housing-Torrey Commercial, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrey Meadows, LLC, a Delaware limited liability
company

 

 



--------------------------------------------------------------------------------



 



Western Pacific Housing-Torrey Multi-Family, LLC, a Delaware limited liability
company
Western Pacific Housing-Torrey Village Center, LLC, a Delaware limited liability
company
Western Pacific Housing-Vineyard Terrace, LLC, a Delaware limited liability
company
Western Pacific Housing-Windemere, LLC, a Delaware limited liability company
Western Pacific Housing — Windflower, L.P., a California limited partnership
WPH-Camino Ruiz, LLC, a Delaware limited liability company
DRH Regrem XI, Inc. a Delaware corporation
DRH Regrem XII, LP, a Texas limited partnership
ADDITIONAL GUARANTORS as of June 13, 2006
DRH Regrem XIII, Inc., a Delaware corporation
DRH Regrem XIV, Inc., a Delaware corporation
DRH Regrem XV, Inc., a Delaware corporation
DRH Regrem XVI, Inc., a Delaware corporation
DRH Regrem XVII, Inc., a Delaware corporation
DRH Regrem XVIII, Inc., a Delaware corporation
DRH Regrem XIX, Inc., a Delaware corporation
DRH Regrem XX, Inc., a Delaware corporation
DRH Regrem XXI, Inc., a Delaware corporation
DRH Regrem XXII, Inc., a Delaware corporation
DRH Regrem XXIII, Inc., a Delaware corporation
DRH Regrem XXIV, Inc., a Delaware corporation
DRH Regrem XXV, Inc. (f/k/a D.R. Horton, Inc. — Los Angeles), a Delaware
corporation

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF INVENTORY SUMMARY REPORT
AS OF                                         ,
REPORT DATE:                                         ,

     
ADMINISTRATIVE AGENT:
  Wachovia Bank, National Association, a national banking association
 
   
BORROWER:
  D. R. Horton, Inc., a Delaware corporation

This certificate is delivered under the Revolving Credit Agreement dated as of
December  _____  , 2005 (as modified, amended, renewed, extended, supplemented,
or restated from time to time, the “Credit Agreement”), among Borrower,
Administrative Agent, the Letter of Credit Issuers defined therein, the
Swingline Lender defined therein and the Lenders defined therein. Capitalized
terms used herein shall, unless otherwise indicated, have the respective
meanings set forth in the Credit Agreement.
I certify to Lenders that:
(a) I am an Authorized Signatory of Borrower in the position(s) set forth under
my signature below;
(b) the financial details set forth on the attached Annex I were prepared in
accordance with GAAP, and present accurately in all material respects the Loan
Inventory for Borrower as of, and for the month ended on,
                                        ,                     ; and
(c) all insurance coverage which is customary and usual for the industry and
which is required by Section 6.12 of the Credit Agreement is in full force and
effect.

                  D. R. HORTON, INC., a Delaware corporation
 
           
 
  By                  
 
      Name:    
 
           
 
      Title:    
 
           

Exhibit A

 

 



--------------------------------------------------------------------------------



 



Annex I
to Inventory Summary Report
As Of _______, ___
(Amounts in Millions)
Section 3.1(a)(i) Calculation of Loan Funding Availability

                                  Less                     Encumbered  
Unencumbered         Loan Inventory       Portion, as   Portion, as   Advance  
  At Book Value   Total   applicable   applicable   Rate   Amount
(A) Net book value of Unimproved Land1
                30 %    
 
                       
(B) Net book value of Lots Under Development2
                65 %    
 
                       
(C) Net book value of Developed Lots3
                65 %    
 
                       
(D) Net book value of Dwelling Lots4
                85 %    
 
                       
(E) Net book value of all funds in escrow for Dwelling Unit closings
                90 %    
 
                       
(F) Unrestricted cash and cash equivalents
                100 %    
 
                       
(G) TOTAL (Sum of A+B+C+D+E+F)
                       
 
                       
(H) Borrowing Limitation (amount, if any, by which A+B+C exceeds 50% of G)
                       
 
                       
(I) TOTAL of Section 3.1(a)(i) (line G — line H)
                       
 
                       

Section 3.1(a)(ii) Calculation of Loan Funding Availability

                                  Less                     Encumbered  
Unencumbered         Loan Inventory       Portion, as   Portion, as   Advance  
  At Cost Basis   Total   Applicable   Applicable   Rate   Amount
(A) Lots Under Development2
                65 %    
 
                       
(B) Developed Lots3
                65 %    
 
                       
(C) Dwelling Lots4
                85 %    
 
                       
(D) TOTAL (Sum of A+B+C)
                       
 
                       
(E) Borrowing Limitation (amount, if any, by which A+B exceeds 50% of D)
                       
 
                       
(F) TOTAL of Section 3.1(a)(ii) (line D — line E)
                       
 
                       

Annex I to Exhibit A

 

 



--------------------------------------------------------------------------------



 



Reconciliation of Remaining Loan Funding Availability

     
(A) Loan Funding Availability
[ = lesser of TOTAL of Section 3.1(a)(i) or Section 3.1(a)(ii) as calculated
above]
   
 
   
(B) Less: Senior Unsecured Indebtedness
(other than the Obligations
under this Facility)
   
 
   
(C) Subtotal of Loan Funding Availability [ = (A) — (B)]
   
 
   
(D) Advances under this Facility
   
 
   
(E) Unreimbursed Draws under Performance Letters of Credit
   
 
   
(F) Letter of Credit Exposure on non-Performance Letters of Credit
   
 
   
(G) Remaining Loan Funding Availability for additional debt [ = (C) — (D) — (E)
— (F)]
   
 
   

1. "Unimproved Land” means parcels of land wholly-owned by Borrower or its
Restricted Subsidiaries which are, as of the date of determination, held for
future development or disposition and (a) with respect to which all requisite
zoning requirements and land use requirements have been satisfied, and all
requisite approvals have been obtained (on a final and unconditional basis) from
all applicable Governmental Authorities (other than approvals which are simply
ministerial and non-discretionary in nature), in order to develop the parcel as
a residential housing project and construct Dwellings thereon, and (b) as to
parcels located in California and other jurisdictions that have comparable
requirements and procedures, which satisfy the requirements of clause (a) above,
and which are subject to a currently effective vesting tentative map (unless a
county or city where the land is located does not grant vesting tentative maps),
have received all necessary approvals (on a final and unconditional basis, other
than future conditions imposed on the development in order to obtain such
approvals ) by all applicable Governmental Authorities.
2. "Lots under Development” means Land Parcels which are, as of the date hereof,
being developed into Developed Lots or which are scheduled for the commencement
of development into Developed Lots within six (6) calendar months from the date
hereof, and which Borrower has designated and are included as “Lots Under
Development” in the foregoing calculation on the date hereof.
3. "Developed Lots” means subdivision lots wholly-owned by Borrower or its
Restricted Subsidiaries, subject to a recorded plat and which are in substantial
compliance with all Applicable Laws and are suitable for the construction
thereon of foundations for a Dwelling, which Borrower has designated and are
included as “Developed Lots” in the foregoing calculation on the date hereof
(exclusive of any Dwelling Lot).
4. "Dwelling Lots” means Developed Lots with Dwellings which Borrower or any
Restricted Subsidiary has designated and are included as “Dwelling Lots” in the
calculation of the Loan Funding Availability. The term “Dwelling Lot” includes
the Dwelling located thereon.
Page 2
Annex I to Exhibit A

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF QUARTERLY COMPLIANCE CERTIFICATE
FOR                      ENDED                                         ,
DATE:                                         ,

     
ADMINISTRATIVE AGENT:
  Wachovia Bank, National Association, a national banking association
 
   
BORROWER:
  D. R. Horton, Inc., a Delaware corporation

This certificate is delivered under the Revolving Credit Agreement dated as of
December  _____  , 2005 (as modified, amended, renewed, extended, supplemented,
or restated from time to time, the "Credit Agreement”), among Borrower,
Administrative Agent, the Letter of Credit Issuers defined therein, the
Swingline Lender defined therein and the Lenders defined therein. Capitalized
terms used herein shall, unless otherwise indicated, have the respective
meanings set forth in the Credit Agreement.
I certify to Administrative Agent and Lenders that:
(a) I am an Authorized Signatory of Borrower and its Restricted Subsidiaries
(for purposes hereof “Companies”) in the position(s) set forth under my
signature below;
(b) the consolidated Current Financials of Borrower and its Subsidiaries
delivered to Administrative Agent concurrently with the delivery hereof were
prepared in accordance with GAAP; present fairly in all material respects the
consolidated financial condition and results of operations of Borrower and its
Subsidiaries; and serve as the basis for the status of compliance by Borrower
with certain covenants in the Credit Agreement set forth on Annex I as of, and
for the (three, six, or nine months, or fiscal year) ended on, , (the “Subject
Period”); and
(c) the status of compliance by Borrower with Sections 6.8(a), (b), (c), (d) and
(e) of the Credit Agreement at the end of the Subject Period is as set forth on
Annex I to this certificate; provided that Sections 6.8(d) and (e) may be
labeled “not applicable” so long as Borrower has, as of the date hereof, an
Investment Grade Rating by at least two (2) of Moody’s, S&P and Fitch.

                  D. R. HORTON, INC., a Delaware corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

Exhibit D

 

 



--------------------------------------------------------------------------------



 



ANNEX I TO QUARTERLY COMPLIANCE CERTIFICATE
Status of Compliance with
Sections 6.8(a), (b), (c), (d) and (e)
of the Credit Agreement
(Dollar Amounts in Millions)
[(Unless otherwise indicated, all calculations are made on a consolidated basis
for
Borrower and its Restricted Subsidiaries at the date of determination
with respect to the most recently-ended fiscal quarter)]

                                  Current                     Covenant          
  Section   Limitation/Covenant   Amount   Status, _______, 200___       Notes *
                     
6.8(a)
  Leverage Ratio — Net Funded Notes Payable divided by Total Capitalization (Net
Funded Notes Payable plus net shareholders equity) of 0.55 to 1.0 or less    
0.55     Indebtedness
Less: Cash & cash equiv in excess of $50,000,000 (adjustments not to exceed
$500,000,000)
Net Funded Notes Payable
Plus: Net shareholders equity
Total Capitalization
Leverage Ratio   $     
6.8(b)
  Ratio of EBITDA (generally income before interest expense, provision for
income taxes, depreciation and amortization, extraordinary and other non-cash
losses, etc.) for most recent 12 months to Interest Incurred for any two
consecutive fiscal quarters of at least 1.50 to 1.00 or the Borrower shall
either maintain (i) a ratio of (A) Adjusted Cash Flow from Operations to
(B) Interest Incurred of greater than or equal to 1.50 to 1.00 or (ii) a sum of
(y) Loan Funding Availability plus (z) unrestricted cash and cash equivalents,
to the extent such unrestricted cash and cash equivalents are not included in
calculating Loan Funding Availability, equal to or greater than $500,000,000.  
1.50



1.50



$500   EBITDA
Interest incurred
Coverage Ratio (times)

Adjusted Cash Flow from Operations
Ratio of Adjusted Cash Flow from
      Operations to Interest Incurred

Sum of Loan Funding Availability
Plus Unrestricted cash and cash equivalents   $     
6.8(c)
  Minimum Tangible Net Worth of at least $3,500,000,000 plus (generally) 50% of
annual net profits subsequent to September 30, 2007 and (generally) 50% of
additional future equity offerings
 _____  /  _____  /  _____  minimum (in millions)   $ 3,500     Total Net Worth
Less: Intangible Assets
Less: Non-cash gain or loss from
     SFAS 133 Mark to Market
     Adjustments
Tangible Net Worth   $     
6.8(d)1
  Speculative Lots not to exceed 40% of trailing twelve months’ unit closings
(excludes models)     40 %   Speculative Lots
Trailing twelve months’ closings
Percentage        
6.8(e)1
  Net book value of Developed Lots, Lots Under Development and Land Parcels not
to exceed 150% of Adjusted Tangible Net Worth     150 %   Net Book Value of Lots
& Land
150% of Adjusted Tangible Net Worth   $     
 
                  $     
 
  Applicable Margin (see grid below):           Pricing Level
Pricing Premium, if applicable
Applicable Margin (bps) — Cash borrowing
Applicable Margin (bps) — Letters of Credit
Unused Commitment Fee (bps)        


Annex I to Exhibit D

 

 



--------------------------------------------------------------------------------



 



*  
See attached Calculation Worksheets, which are incorporated herein by reference.

  1.  
Not applicable when Borrower has an Investment Grade Rating by at least two
(2) of Moody’s, S&P and Fitch.

Applicable Margin
The sum of (i) the percentage per annum set forth in the first table below, as
applicable, plus
(ii) in the case of a Loan or a Letter of Credit, the percentage per annum set
forth under the
column “Pricing Premium” in the second table below, as applicable:

                                                  Senior   Eurodollar          
        Unused Pricing       Unsecured Debt   Rate or   Base   Letters of  
Commitment Level   Leverage Ratio   Rating   LIBOR Rate   Rate   Credit   Fee
1
  Less than or equal
to 0.30 to 1   BBB+/Baa1     0.50 %     0.00 %     0.375 %     0.125 %
2
  Greater than 0.30 to 1 but less than or equal to 0.40 to 1   BBB/Baa2    
0.625 %     0.00 %     0.50 %     0.15 %
3
  Greater than 0.40 to 1 but less than or equal to 0.50 to 1   BBB-/Baa3    
0.75 %     0.00 %     0.625 %     0.175 %
4
  Greater than 0.50 to 1 but less than .55 to 1   BB+/Ba1     1.00 %     0.00 %
    0.875 %     0.20 %
5
  Equal to or greater than 0.55 to 1   BB/Ba2     1.375 %     0.00 %     1.25 %
    0.225 %

Annex I to Exhibit D

 

 



--------------------------------------------------------------------------------



 



          If Interest Coverage Ratio is:   AND if Leverage Ratio is:   Pricing
Premium: Greater than or equal to 2.0 to 1.0   Not applicable   0% Greater than
or equal to 1.5 to
1.0 but less than 2.0 to 1.0   Less than or equal to 0.50 to 1.0   .125% Greater
than or equal to 1.5 to
1.0 but less than 2.0 to 1.0   Greater than 0.50 to 1.0   .25% Greater than or
equal to 1.0 to
1.0 but less than 1.5 to 1.0   Less than or equal to 0.475 to 1.0   .25% Greater
than or equal to 1.0 to
1.0 but less than 1.5 to 1.0   Greater than 0.475 to 1.0   .45% Less than 1.0 to
1.0   Less than or equal to 0.45 to 1.0   .375% Less than 1.0 to 1.0   Greater
than 0.45 to 1.0   .65%

Annex I to Exhibit D

 

 



--------------------------------------------------------------------------------



 



SUPPLEMENT TO ANNEX I
Calculation Worksheets
[TO BE ATTACHED BY BORROWER.]
Annex I to Exhibit D

 

 